Citation Nr: 1126878	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  10-36 360	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to educational assistance benefits under Chapter 33, Title 38, United States Code, prior to June 7, 2009. 



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 2002 through September 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 administrative decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).


FINDINGS OF FACT

1.  The Veteran completed an Ultimate Driver Training course at The Ocean Corporation during the period from September 2007 through April 2008.

2.  He submitted his initial claim for education benefits on June 7, 2010.


CONCLUSION OF LAW

The requirements for payment of educational assistance benefits under Chapter 33, Title 38, United States Code, for courses taken prior to June 7, 2009, have not been met.  38 U.S.C.A. § 3031 (West 2002); 38 C.F.R. §§ 21.1029(b), 21.7131 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although VA has statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act (VCAA), those provisions are not applicable here where resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the VCAA has no effect on appeal limited to matter of law); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (noting that the VCAA is not applicable where law is dispositive); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

The Veteran contends that he is entitled to education benefits for an Ultimate Driver Training course completed in 2008 at The Ocean Corporation.  He contends that he failed to file a timely claim for Post-9/11 GI Bill benefits for this course based on misinformation provided by the veteran outreach program and a VA representative that education completed prior to 2009 did not qualify under the Post-9/11 GI Bill.

VA regulations provide that when an eligible Veteran enters into training, the commencing date of his award of educational assistance, if the award is the first award of educational assistance for the program of education the Veteran is pursuing, will be the latest of: (i) the date of the educational institution's certification; (ii) one year before the date of claim; (iii) the effective date of the approval of the course; or (iv) one year before the date the VA receives approval notice for the course.  38 C.F.R. § 21.7131(a)(1) (2010). 

Under 38 C.F.R. § 21.1029(b) (2010), the date of claim is the date on which a valid claim or application for educational assistance is considered to have been filed with VA, for purposes of determining the commencing date of an award of that educational assistance. 

The claims file reflects that the Veteran submitted a VA Form 22-1990, Application for VA Education Benefits, that was received at the RO in June 7, 2010.  The Veteran indicated that he wanted to apply for education assistance benefits under Chapter 32 or Chapter 33.  Benefits under Chapter 32 were denied by the RO in June 2010 and that decision was not appealed by the Veteran.  He reported that he had not previously applied for VA benefits.  

The RO received a VA Form 22-1999, Enrollment Certificate, electronically in June 2010.  The form certified the Veteran's enrollment in a course from September 10, 2007 to April 18, 2008 at The Ocean Corporation.  

In June 2010, the RO sent the Veteran a letter notifying him that VA could not pay education benefits for his enrollment at The Ocean Corporation because his claim was received in June 2010; over one year after his enrollment began on September 10, 2007.

In June 2010, the Veteran submitted a notice of disagreement to the RO's June 2010 determination.  He reported that he was misled by VA by way of a veteran outreach letter and misinformation provided by the RO.  He noted that he received a veteran outreach letter which informed him that he would only be eligible for "the new benefit" for training which began on or after August 1, 2009.  He indicated that he was not told that VA would "pay for education back 1 year" and that if he knew that information, he would have "known [his] [Ocean Corporation] education which was Sept 2007 to April 2008 would qualify."  He also reported that he spoke to a VA officer in 2009 who was not aware of "the 1 year law or failed to mention it to [him] when [he] told him [his] education with Ocean Corporation was 2007 to 2008" so he "didn't bother to apply as [he] was told [he] didn't qualify both by [the VA] office and the outreach letter."  He indicated that he just learned that his previous education with Ocean Corporation qualified.

In an August 2010 substantive appeal, the Veteran stated that he was notified by a letter and the VA office that his Post-9/11 GI Bill benefits were only available for education received in 2009, so he did not apply for benefits for the courses that he took in 2008 based on that information.  Thus, he requested that VA approve his claim for benefits for education received in 2008 because he did not file a claim based on misinformation given by VA.

The facts in this case are not in dispute.  The Veteran reported that he had not previously filed a claim for VA benefits when he submitted his VA Form 22-1990 in June 2010.  His June 2010 enrollment certification clearly documented the dates of the courses as beginning in September 2007 and ending in April 2008.  Thus, the evidence establishes that the Veteran did not file a claim for benefits within one year of enrollment or completion in the course claimed.  The evidence also shows that the course completion date for The Ocean Corporation was more than two years prior to any claim for VA educational assistance benefits.

The Veteran has argued in this case that he did not file a claim for educational benefits before June 2010 because he was incorrectly informed by a veteran outreach letter and a VA representative that he was only eligible for education benefits for courses completed on or after August 1, 2009, and that he was not notified that he could have applied for educational assistance for a course completed within one year of the date of his claim.  In that regard, the Board observes that the Post-9/11 educational assistance program was enacted by Congress in June 2008.  See Pub. L. No. 110-252, Title V, §§ 5001-5003, 122 Stat. 2357 (2008).  The statutory provisions are codified at Title 38 U.S.C. Chapter 33 (Chapter 33).  VA promulgated new regulations to implement the change in law in March 2009.  See 74 Fed. Reg. 14,654 -14, 694 (Mar. 31, 2009).  The regulations are codified at 38 C.F.R. §§ 21.9500-21.9770 (2010).  The statute and the regulations are effective from August 1, 2009, and there are no provisions for retroactive payments of educational assistance benefits.  See 38 C.F.R. § 21.9625(l) (This subsection pertains to effective dates for those individuals eligible for Chapter 30 benefits that elect to receive benefits under Chapter 33).  In no case will the beginning date be earlier than August 1, 2009.  

The Board acknowledges the Veteran's argument that he was incorrectly notified that he could not have qualified for benefits for education received prior to August 1, 2009.  However, as the effective date for the Post-9/11 GI Bill is August 1, 2009, the Veteran could not have received education benefits under that particular program prior to August 1, 2009.  Thus, the information that he contends was provided by the veteran outreach letter and the VA employee does not appear to be incorrect.  Moreover, incorrect advice cannot serve as a basis to authorize payment for the benefits requested in this case.  See OPM v. Richmond, 494 U.S. 414, 416-17 (1990); see also Harvey v. Brown, 6 Vet. App. 416, 424 (1994).  

To the extent that he alleges that VA failed to notify him that he could have applied for VA education benefits within one year of course completion, as previously discussed, although the VCAA provides that VA will notify the claimant of any information or evidence not previously provided to the Secretary that is necessary to substantiate a claim, the VCAA does not apply to this appeal.  See Manning, 16 Vet. App. at 542-543; see also VAOPGCPREC 5-2004.  Even if the VCAA were to apply in this case, VA was under no duty to notify the Veteran of any information or evidence before he filed a claim for benefits.  Thus, as the Veteran's claim for benefits was filed in June 2010, VA did not have an obligation to notify the Veteran that he had one year after completing coursework to file a claim for education benefits for that work.  In other words, even if VA had notified the Veteran of that fact after he filed his claim in June 2010, his claim still would not have been timely as to the course completed at The Ocean Corporation in April 2008.

The Board is bound by applicable law and regulations when determining a claim for VA benefits.  Here, the regulatory criteria governing commencement dates of awards of educational assistance benefits are clear and specific.  The Board is bound by the provisions.  In this case, the facts are not in dispute, and application of the law to the facts is dispositive.  Where there is no entitlement under the law to the benefit sought, the appeal must be terminated.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to educational assistance benefits prior to June 7, 2009  is denied.



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


